Citation Nr: 1421895	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  10-39 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Prior to December 3, 2010, entitlement to an initial disability rating greater than 30 percent for posttraumatic stress disorder (PTSD).

2.  On and After December 3, 2010, entitlement to a disability rating greater than 50 percent for PTSD.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 2000 to November 2006 and engaged in combat with the enemy, as demonstrated by his award of the Purple Heart Medal and the Combat Infantryman Badge, among other decorations.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

Review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless files shows documents in Virtual VA relevant to the issues on appeal, which the Board has taken into consideration.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD has resulted in no more than occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for a 50 percent disability rating, but no higher, for PTSD have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided in the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In the notice, VA must inform the claimant of what information and evidence the claimant is expected to provide and what information and evidence VA will attempt to obtain.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision by the RO.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  For service-connection claims, the notice must also address the additional elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in May 2009 that informed the Veteran of the evidence required to substantiate his claim and of the Veteran's and VA's respective duties related to obtaining evidence.  The letter also explained how VA determines the disability rating and effective date of claims that are found to be service-connected.  Accordingly, the Board finds that VA satisfied its duty to properly notify the Veteran. 

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA obtained the Veteran's service treatment records and VA treatment records and associated them the claims file.  VA provided the Veteran with relevant examinations in August 2009 and December 2010.  When VA provides an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiners reviewed the Veteran's claims file, examined the Veteran, described the Veteran's disability in detail, and provided an analysis to support any conclusions.  Thus, the examinations are adequate and allow the Board to make an informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (explaining that an examination is adequate where it includes a detailed description of the disability, takes into consideration the relevant history of the disability, and is supported by an analysis that the Board can weigh against other evidence).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notice and assistance requirements.  

II.  Disability Rating  

The Veteran contends that he is entitled to higher disability ratings for his PTSD.

Disability ratings are determined by evaluating the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all of the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In cases involving disagreement with the initial rating assigned, separate ratings may be assigned for different periods of time on appeal if the facts show that different ratings are warranted, resulting in "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, a uniform rating is warranted for the Veteran's PTSD.  

The criteria for evaluating disability due to service-connected mental disorders, including PTSD, are specified by the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  A 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent disability rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent disability rating is warranted where there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, and a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 116-18.

The portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health/illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, or frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends or unable to keep a job).  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (e.g., flat affect, circumstantial speech, or occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends or conflicts with peers or co-workers).  Id.  

The August 2009 PTSD examiner noted that the Veteran demonstrated moderate to severe PTSD symptoms including:  2 to 3 nightmares per week with moderate sleep disturbance (around 5 hours of sleep per night); daily intrusive thoughts; brief and disruptive flashback experiences triggered by stimuli such as unexpected loud noises; moderate to severe hypervigilance in social situations resulting in significant social avoidance; marked decline in ability to enjoy daily activities characterized by psychic numbing and emotional detachment; impulse control difficulties, including getting into bar fights, arguments with his girlfriend, and generally having little patience and getting easily frustrated; and being hypervigilant at home, including frequent checks of windows and doors.  On mental status examination, the examiner observed that the Veteran's hygiene and grooming were good, his speech was relevant, his thought process rational with no evidence of hallucinations, delusions, obsessions, compulsions, phobias, or ritualistic behavior.  The Veteran's mood was subdued and withdrawn and his affect was somewhat constricted.  His insight and judgment were fair to good.  The examiner assigned a GAF score of 50.  

It was noted during this examination that the Veteran had an associate's degree and was employed with an environmental company.  He reported significant social isolation, but was able to function in his employment.

The December 2010 VA examiner described that the Veteran has no friends and is socially isolated, but enjoys outdoor activities such as hunting and fishing.  The Veteran reported no history of suicide attempts.  He reported that he frequently loses his temper and hits and throws things, with angry outbursts about once per month.  He used to fight people, but has not since he stopped drinking in August 2009.  On mental status examination, the examiner observed that the Veteran: was clean and neatly groomed; was restless, fatigued, and tense; exhibited clear and coherent speech; had an anxious and depressed mood and a constricted affect; was easily distracted with a short attention span; showed unremarkable thought process and content, with preoccupation with one to two topics; showed no delusions; understood the outcomes of his behavior; and understood that he had a problem.  

The examiner noted symptoms including:  sleep impairment including trouble falling asleep, sometimes falling asleep when he does not want to, waking up frequently during the night, combat dreams about two times a week, and night sweats; panic attacks characterized by tightness in the chest and difficulty breathing, which are managed by avoiding trigger situations; hypervigilance; exaggerated startle response; thoughts of wanting to hurt others, although not thinking that he would go through with it; frequent thoughts of self-harm but no intention to commit suicide; avoiding public situations, such as shopping, leading to social isolation; restricted range of affect, e.g., unable to have loving feelings; and problems getting angry and sometimes pursuing people who make him angry.  The examiner noted that the Veteran managed his symptoms by avoiding all social contact and limiting interpersonal relationships to a few close relationships where his mood swings are tolerated.  The examiner noted that the Veteran did not have hallucinations or obsessive or ritualistic behavior and had fair impulse control.  The examiner provided an opinion that the Veteran's PTSD symptoms result in reduced reliability and productivity and assigned a GAF score of 57.  

The Veteran also reported that he sometimes mispronounces words, even though he knows the word and is thinking the correct word.  The examiner also noted that the Veteran had mildly impaired recent memory.  The Veteran is service connected for a traumatic brain injury, and the examiner was asked to provide an opinion as to which symptoms were attributable to PTSD and which were attributable to the traumatic brain injury.  The examiner found that most of the Veteran's symptoms were related to PTSD and that only the speech and short-term memory problems were more likely related to traumatic brain injury.  

He reported that his family life was more stable.  He was unemployed, having been laid off, but thought he would find other work.

VA treatment records from March 2009 through June 2013 show that the Veteran has received counseling and treatment for PTSD on and off since April 2009.  Those reports, discussed in more detail below, reveal similar symptoms and levels of functioning as those described in the VA examination reports.  Although the treatment records show fluctuations of symptoms and functioning corresponding to circumstances such as employment and relationship status, the Veteran's symptoms and functioning have generally remained consistent with no period of significant improvement or worsening warranting a staged rating.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that throughout the appeal period, the Veteran's PTSD has most nearly approximated the criteria for a 50 percent rating.  The Veteran experiences symptoms described in the criteria for 30 and 50 percent ratings, including anxiety, suspiciousness, chronic sleep impairment, panic attacks, flattened affect, and disturbances of mood.  The Veteran also experiences symptoms that are similar in severity, frequency, and duration as those described in the 50 percent rating criteria.  Specifically, the Board finds that the Veteran's symptoms of emotional numbing, characterized by an inability to feel emotions other than anger, and social isolation from everyone but those closest to him who are willing to tolerate his mood swings, are similar to the symptoms of difficulty in establishing and maintaining effective work and social relationships.  

Regarding occupational and social impairment, the Board finds that the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity.  The Veteran's PTSD symptoms have resulted in reduced reliability and productivity at work, including being written up for insubordination, anger management issues, being reprimanded for sleeping on the job, and being limited in the type of employment he can seek due to difficulty with interpersonal skills and anger management.  See September 2010 VA treatment record; December 2010 VA examination report.  The Veteran has also experienced social impairment, including fights resulting in periods of separation from his wife and inability to experience emotions other than anger, resulting in depression and a feeling of detachment.  See April 2013, August 2009, and April 2009 VA treatment records.  Resolving reasonable doubt in the Veteran's favor, a 50 percent rating is warranted.  

A rating higher than 50 percent is not warranted for any period of time on appeal.  The Veteran's PTSD does not result in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  The December 2010 examiner provided an opinion that the Veteran's PTSD signs and symptoms do not result in deficiencies in most areas.    The Veteran does not have deficiencies in judgment or thinking.  The December 2010 examiner observed that the Veteran's thinking was unremarkable, with preoccupation with one or two topics.  Regarding judgment, the examiner observed that the Veteran understands the outcome of his behavior.  The August 2009 examiner observed that the Veteran's thought processes were rational and goal directed with no evidence of hallucinations or delusions, obsessions, compulsions, phobias, or ritualistic behaviors.  VA treatment records show that the Veteran's thinking and judgment have been described as logical, rational, goal directed, linear, good, intact, and fair.  See, e.g., April 2013, February 2012, August 2011, December 2009, and May 2009 VA treatment records.  

The Veteran's mood has been described as depressed, edgy, mildly dysphoric, anxious, subdued and withdrawn.  See, e.g., June 2013, September 2011, August 2010, September 2009, and August 2009 VA treatment records; December 2010 and August 2009 examination reports.  However, the Veteran's mood has also been described as calm, euthymic, and up and happy.  See, e.g., April 2013, August 2011, April 2011, January 2010, and December 2009 VA treatment records. The Board finds that this is more characteristic of disturbances of mood, rather than deficiency of mood, because the Veteran's mood changes over time and has at times been described in positive terms.  

Regarding work and family relations, the Board finds that the Veteran's PTSD more nearly results in reduced reliability and productivity in these areas, rather than deficiencies, because as discussed above, although the Veteran has difficulty establishing and maintaining effective work and social relationships, he has at times had good work and social relationships.  See, e.g., August 2011 VA treatment record (reporting that the Veteran is getting along with his wife, children, and work); December 2010 VA examination report (describing his marriage as supportive).

Additionally, the Veteran's symptoms are generally not of similar severity, frequency, and duration as those described in the higher rating criteria.  The December 2010 VA examiner answered "yes" to questions regarding the presence of suicidal and homicidal thoughts and described that the Veteran has frequent thoughts but no intention for self harm and that he has thoughts of wanting to kill someone but believes that he would not go through with it.  In VA treatment the Veteran reported in April 2009 that he believed he would be dead by the time of his next high school reunion, and in December 2009 he reported a history of depression and being "one step behind suicide."  However, the Veteran has no history of suicide attempts.  See December 2010 VA examination; May 2010 VA treatment record.  An April 2009 suicide risk assessment shows that the Veteran reported only fleeting thoughts of harming himself, with no plan for how he would kill himself, and was found to pose an intermediate risk of suicide with a significant ongoing suicide risk but stable under current circumstances and appropriate for outpatient care.  In May 2010, a preventative medicine note shows that the Veteran was assessed as not demonstrating suicidal ideations, behaviors, or risks.  Additionally, the Veteran has denied suicidal and homicidal ideation on numerous occasions.  See, e.g., April 2013, February 2012, March 2011, September 2010, May 2010, April 2010, January 2010, December 2009, September 2009, June 2009, May 2009, and April 2009 VA treatment records.  Therefore, the Board finds that the Veteran's suicidal and homicidal thoughts as reported in December 2010 are not of similar severity, frequency, and duration as the suicidal ideation contemplated by the criteria for a 70 percent rating or the persistent danger of hurting self or others contemplated by the criteria for a 100 percent rating.  Notably, the evidence of record does not show any hospitalizations related to the Veteran's PTSD.  

Regarding the Veteran's reports of issues with anger and angry outbursts, the Board finds that these symptoms are not of similar severity, frequency, and duration as the symptom of impaired impulse control (such as unprovoked irritability with periods of violence) listed in the criteria for a 70 percent rating.  Although the Veteran has reported angry outbursts, with some history of violence, most of these episodes were not unprovoked.  The Veteran's history of physical violence is tied to his previous alcohol use, and therefore the Board cannot say that any physical altercations were unprovoked.  See December 2010 VA examination report (stating that the Veteran used to fight people but has not since he stopped drinking).  Some of the Veteran's reports of angry outbursts at his spouse, although perhaps unreasonable, are also not entirely unprovoked.  See, e.g., September 2011 VA treatment record (describing a fight brought on by the Veteran's belief that his partner is too sloppy around the house).  Instances of unprovoked anger have been relatively rare.  See, e.g., December 2010 VA examination report (describing the frequency of angry outbursts as about once a month); June 2009 VA treatment record (describing an instance of verbal abuse and pounding and punching the Veteran's car).  Notably, the Veteran has at times been able to control his anger at work.  See August 2009 VA examination report.  More recently the Veteran has denied angry episodes.  See February 2012 VA treatment record.  Additionally, the December 2010 VA examiner described the Veteran's impulse control as fair.  

Regarding the hypervigilance at home including frequent checks of windows and doors as described in the August 2009 VA examination report, the Board finds that this symptom is not of similar severity, frequency, and duration as the symptom of obsessional rituals that interfere with routine activities described in the criteria for a rating of 70 percent.  The August 2009 examiner specifically found that the Veteran showed no evidence of obsessions, compulsions, phobias, or ritualistic behavior.  Finally, to the extent that the Veteran may experience symptoms that are listed in the higher criteria, those symptoms do not result in the required level of occupational and social impairment for a rating above 50 percent, as discussed above, and a rating higher than 50 percent is not warranted.  

Regarding the symptoms that the December 2010 examiner associated with the Veteran's traumatic brain injury, speech and short-term memory problems, the Board notes that the evaluation of the same manifestations of disability under different diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  In any event, whether or not these symptoms are considered in assigning a rating for PTSD, the rating remains the same because, as discussed above, the Veteran's symptoms (including or excluding those associated with traumatic brain injury) result in no more than occupational and social impairment with reduced reliability and productivity.  

With respect to an extraschedular rating, the applicable rating criteria fully contemplate the manifestation of the Veteran's PTSD.  38 C.F.R. § 3.321 (2013).  Notably, the symptoms listed in the rating criteria are only examples, and the Board has considered all of the Veteran's symptoms, including psychic numbing, social isolation, and anger problems.  See 38 C.F.R. § 4.130.  The rating criteria are thus adequate to evaluate the disability.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  


ORDER

Entitlement to a disability rating of 50 percent, but no higher, for PTSD is granted for the entire time period on appeal, subject to controlling regulations governing the payment of monetary awards.  


REMAND

Remand is warranted to obtain an opinion addressing whether the Veteran's service-connected disabilities prevent him from being able to secure and maintain a substantially gainful occupation.  Evidence of record shows that the Veteran has been employed for portions of the time period on appeal, however, there is an indication that some of his employment is seasonal, raising a question as to whether it constitutes a substantially gainful occupation.  There are also indications that the Veteran's PTSD symptoms may have impacted his employment, including being reprimanded for insubordination and falling asleep on the job.  See September 2010 VA treatment record; December 2010 VA examination report.  As a result, the Board finds that an evaluation of the Veteran's employability is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter asking him to complete an application for increased compensation based on unemployability and enclose a VA Form 21-8940.  A comprehensive employment history should be obtained.

2.  Obtain and associate with the claims file all records of VA treatment of the Veteran at the Syracuse VA medical center and the Massena community-based outpatient clinic since May 2013.  

3.  After associating any additional records with the claims file and allowing an appropriate period of time for the Veteran to respond, obtain an opinion from an appropriately qualified examiner as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected disabilities, including PTSD, traumatic brain injury, and other service connected disabilities render him unable to obtain and maintain a substantially gainful occupation (work that is more than marginal and permits him to earn a living wage).  An examination should be performed if needed.  The examiner must review the claims file and document such consideration.  The examiner must provide an explanation for all opinions, including discussion of the facts of this case and any studies or literature relied upon.  If unable to provide any of the requested opinions without resorting to mere speculation, explain why that is the case.

4.  After completing the above development and any additional development deemed appropriate, readjudicate the issue that is the subject of this Remand.  If any benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case, to include discussion of whether referral for extraschedular consideration for TDIU is warranted, and allow an appropriate opportunity for response before returning the claims file to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


